WELLS, Judge,
(dissents).
I would deny second-tier certiorari. See Dep’t of Highway Safety & Motor Vehicles v. Edenfield, 58 So.3d 904, 906 (Fla. 1st DCA 2011) (stating that “a misapplication or an erroneous interpretation of the correct law does not rise to the level of a violation of a clearly established principle of law”); Housing Authority of City of Tampa v. Burton, 874 So.2d 6 (Fla. 2d DCA 2004) (“Unlike application of incorrect law, misapplication of correct law by a circuit court sitting in its appellate capacity generally does not constitute a violation of clearly established law resulting in a miscarriage of justice.”); Stilson v. Allstate Ins. Co., 692 So.2d 979 (Fla. 2d DCA 1997) (denying second-tier certiorari review because “at worst” the circuit court appellate division “misapplied the correct law”).